DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
 
Election/Restrictions
Claims 11 and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/2020.
Response to Arguments
	All of Applicant’s arguments filed 3/29/2021 have been fully considered.
	Applicant remarks that the invention as claimed has been amended to a polymer coating containing the contraceptive agent, and a core not containing the agent, where release occurs over a period of at least one year.
	Applicants are directed to the modified rejection below wherein these limitations have been addressed.  DeGaafe make obvious a coating (layers i-ii) comprising the contraceptive agents and a non-medicated core (i.e. not containing a contraceptive agents). 
Applicant remarks that prior art, alone or in combination, does not teach or lead one to a device as claimed, which not only provides a solution to a longstanding but unmet need.
This is not persuasive as it is unsupported by factual evidence.
	Regarding the DeGraafe reference, Applicant argues, in summary, that DeGraafe does not describe the use of biodegradable polymers, nor leads one to the claimed class of polymers and does not lead to the selection of a device wherein the drug is only in the coating and not the core.
	This is not persuasive as Applicant is arguing the reference individually when the rejection is based on a combination of references.  Furthermore, DeGraafe specifically teaches embodiments wherein there is a non-medicated core having coated onto this the claimed core layer, thus teachings a device wherein the drug is only in the coating and not the core (Pg. 10).
	Applicant argues that Liu nanoparticles were tested for short term release and there were no studies on long term release and no implants were made, nor was there any testing of its mechanical properties. Applicant remarks the prior art does not mention any mechanical properties such as flexibility and strength.
	This is not persuasive as Liu teaches many advantages and benefits of using the claimed polymer which provides a skilled artisan with a motivation to select the claimed polymer for use. Regarding the release studies, while Liu teaches continuous release for 20-60 days the prior art makes teaches the claimed polymer having the same structure and %DO and a compound and its properties are inseparable, 
Applicant argues that the purpose of the claimed invention was to replicate the desirable properties of Jadelle but with a biodegradable polymer which was impossible with any of the polymer described in the prior art and nothing in Ma or Jadelle lean one to want to replace the non-biodegradable materials with biodegradable materials.
	This is not persuasive as the rejection is based on formulating a new and improved implant comprising the claimed polymer to overcome the shortcoming discussed in the prior art, such as Ma.  Liu teaches that the claimed polymer is able to completely degrade in the body and its end product pose minimal health risk, thus providing a skilled art with the motivation to use this polymer.
	Applicant remarks that Gaudriault does not make up for the deficiencies of the above references.
	This is not persuasive for the same reasons already discussed above.
	Applicant remark that none of the cited art enables the claimed invention.
It is well established that a reference is presumed to have an enabling disclosure barring evidence to the contrary (see MPEP 2121).  It is the burden of the applicant to submit evidence showing that the disclosure of the reference below is not enabling for creating the claimed implant.  Applicant arguments are more than allegations that find support neither in technical reasoning nor in evidence of record.
Applicant remarks that as demonstrated by the further long term data shown above, in addition to what is in the application, the results of these implants are extraordinary in the field of drug delivery.
This is not persuasive as the data demonstrated in the response is not being compared to the closest prior art, furthermore, it is noted that Applicant bears the burden of explaining the proferred data and establishing that the results are unexpected and significant.
Applicant remarks that the prior art teaches away from the use of biodegradable devices, but provides no evidence to support their assertion.

This is not persuasive as discussed below One of skill in the art would have a reasonable expectation of success as Liu teaches that poly(PDL-co-DO) can be implanted subcutaneously and Ma teaches that biodegradable implants comprising levonorgestrel are advantageous and Applicant have not provide any evidence that the examiner’s conclusion is erroneous.
	
Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites “wherein the coating wherein the polymer,” Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-14 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 
The claims recite “shell” there is no disclosure in the filed specification that teaches implant to have a shell or a coating and a shell.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recited “release of agent” this renders the claim indefinite as its unclear what agent the claim is referring too.  For purposes of examination the claimed will be read as reciting “after release of the contraceptive agent.”
Claim 12 recites “biocompatible polyester copolymer containing contraceptive agent in a loading between about …” It is unclear from the claim is the loading amounts is amounts of contraceptive agent present in the coating or amounts of coating (polymer+drug) in the implant.  For purposes of examination, either interpretation will be deemed to read on the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites “one or more agents” however claim 1 recites “a contraceptive agent”.  Claim 11 recites “further comprises additional therapeutic, prophylactic or diagnostic agents” this claim it embraces contraceptive agents in any amounts which can be present in the core and/or the coating, which fails to further limit claim 1 which states that effective amounts of contraceptive agents can’t be in the core.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1, 3-9 and 12-14 remain rejected under 35 U.S.C. 103 as being unpatentable over De Graafe (WO 2009/036999), Liu (Biomaterial, 32:6646-6654, 2011), Ma (Contraception 74 (2006) 141– 147) and Jadelle Prescribing Information. The Liu reference is cited on the IDS filed 8/29/2019.
De Graafe teaches a drug delivery system comprising at least one compartment, which
comprises:
a drug-loaded thermoplastic polymer core layer;  
a drug-loaded thermoplastic polymer intermediate layer – reading on coating; and 
a non-medicated thermoplastic polymer skin covering the intermediate layer – reading on shell;   wherein said core layer is loaded with crystals of a first compound, in particular a pharmaceutically active compound, and wherein said intermediate layer is loaded with crystals of a second compound, in particular a pharmaceutically active compound.
It is noted that the layer (i) and (ii) reads on coating layer as claimed.
De Graafe further teaches that an additional non-medicated core is covered by the core layer, reading on “having in the coating, but not the core… contraceptive agent.”
De Graafe teaches that the drug delivery system is formulated for the release of the active substance, wherein the system releases the active substances in a substantially constant ratio over a prolonged period of time (Pg. 1), De Graafe further defines prolonged period of time for an implant to embrace between 7 days and 5 years (Pg. 20).
Regarding claims 4-5: De Graafe teaches the first active agent to be a progesterone, such as levonorgestrel (Pg. 24) and exemplifies its use (Pg. 40).
Regarding claim 9: De Graafe teaches that the drug delivery system can be substantially ring-shaped forms, such as rod-shaped implants (Pg. 14) and teaches that implants are suitable for contraceptive use and may be more convenient as they can remain in the body for several years.
Regarding claim 7: De Graafe teaches the implants to be introduced subcutaneously (Pg. 20).
De Graafe teaches that the same polymer can be used for the core, the intermediate layer and the skin (Pg. 17).  De Graafe also teaches that the drug delivery system is removed after about 22 to about 365 days (Pg. 22).
However, De Graafe does not teach the polymer to be the polymer as recited by instant claims 3 and 13.
Liu discusses the biodegradation, biocompatibility and drug delivery using poly(ω-pentadecalactone-co-p-dioxanone) (poly(PDL-co-DO)) copolyesters having up to 69 mol% of DO units, which embraces amounts of “greater than 0 to 69%), which overlaps with the claimed range of 20-60 mol% and 39-50%. Table 1 exemplified a copolymer having 42mol% of DO, 58mol% of PDL and a Mw of 52800.  The n value is calculated to be 217.19 and the M value is calculated to be 121.3.

Ma discusses biodegradable levonorgestrel-releasing implants.  Ma discloses that nearly 10million women having used subdermal contraceptive implants, such as Norplant, Jadelle and Implanon, over the past three decades.  However, the implants mentioned above may have one or more disadvantages such as these implants are all made of nonbiodegradable polymers that have to be taken out surgically after the completion of drug release. The retrieval operation is much more traumatic than the original insertion.  This is one driving forces to advance technology toward new implant designs that will eliminate the need for device retrieval (Pg. 141).
Ma further teaches the preparation of subcutaneous implants comprising levonorgestrel.  The levonorgestrel was loaded into 2 year contraceptive implants in amounts ranging from 4.8-40mg.  The data shows that the use of greater concentration resulted in less frequency of birth.
Jadelle teaches subcutaneous implant comprising levonorgestrel wherein two implants each containing 75mg of levonorgestrel are inserted subdermally for a total dose of 75mg.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of De Graafe with those of Liu and Ma.  One of skill in the art would have been motivated to use the copolyester of Liu, poly(PDL-co-DO), in the subcutaneous implant taught by De Graafe to create a new and improved implant, by substituting the non-biodegradable thermoplastic polymers, and use poly(PDL-co-DO), a biodegradable polymer in its place.  A skilled artisan would have been motivated to formulate this new implant as Liu teaches 
One of skill in the art would have also recognized that subcutaneous implants comprising levonorgestrel which are intended to be used for extended periods of time can comprise levonorgestrel in amounts ranging from 4.8-40mg and 75mg (as taught by Jadelle) and the use of higher amounts led to decreased frequency of birth, thus a skilled artisan would recognize that levonorgestrel could be used in the taught amounts and would have also been motivated to modify the amounts of levonorgestrel used to obtain a desired effect based on the subject to which the composition is administered (rats vs. humans).
Regarding “effective amounts of contraceptive agent to prevent pregnancy for over a period of 12 months,” the prior art makes obvious the use of the elected copolymer comprising the elected contraceptive agents in the claimed amounts, therefore, the composition claimed and the composition made obvious by the prior art are expected to have the same properties absent factual evidence to the contrary.
While the prior art doesn’t specifically teach the polymer to degrade after release of the agent, the prior art teaches the elected copolymer and as a compound and its properties are inseparable the claimed copolymer and the copolymer of the art would have the same degradation properties.

Claims  1, 3-9, 10, 12-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over De Graafe (WO 2009/036999), Liu (Biomaterial, 32:6646-6654, 2011), Ma (Contraception 74 (2006) 141– 147) and Jadelle Prescribing Information, as applied to claims 1, 3-9 and 12-14 above, and further in view of Gaudriault (US 2015/0150987).
As discussed above, the prior art makes obvious the limitations of claims 1, 3-9 and 12-14, however they do not teach the claimed drug loading.

While the above reference do not teach the drug loading of the implant, one of skill in the art would have been motivated to formulate the implant made obvious above to have a levonorgestrel drug content of 10-20% based on the total weight of the implant as its prima facie obvious for a person of ordinary skill in the art to pursue the known options within his or her own technical grasp to achieve the predictable result for formulating an implant comprising levonorgestrel. One of skill in the art would have a reasonable expectation of success as the prior art references teach implants comprising levonorgestrel.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613